


Exhibit 10.05

 

Private & Confidential

 

[Citi Letterhead]

 

March 22, 2010

 

Alberto Verme

London

 

Dear Alberto,

 

We, Citibank N.A, UAE (“Citibank” or the “Bank”) are pleased to confirm your
position of Client Liaison of the Bank based in United Arab Emirates on the
following terms.

 

This employment is on Local National basis in the Investment Banking Division
and continues to be subject to satisfaction of any requirement to be able to
work in the region.

 

Terms of your employment will be as set out below in this employment letter
(“Letter”):

 

1              Employment

 

1.1           This contract will be effective 1 January 2010.

 

1.2           Upon signing this Letter, your US contract dated 10 May 1994 and
assignment letter dated 9 June 2008 and all expatriate arrangements as set out
in the assignment letter will cease save where specifically retained in this
Letter.

 

1.3           Your employment will continue unless terminated pursuant to clause
6 hereof.

 

1.4           You will report to Vikram Pandit and your HR Business Partner for
the UAE will be Abdulla Edham.

 

1.5           Your duties will be as set out in Appendix A. These duties may be
performed anywhere in the world but not the UK.  You agree and covenant that you
will not perform any of your duties in respect of your employment under this
Letter or any investment banking related services for the Bank whilst in the
United Kingdom.

 

2              Working Hours

 

2.1           Your working hours in respect of your employment under this Letter
shall be a minimum of 20 hours per week on an annualized basis.  In the case
where the performance of your duties would require you to work more than 20
hours per week, you hereby expressly consent to the same.

 

2.2           The Bank shall review the time spent on your duties under this
Letter at or around each financial year end or at such other intervals as the
Bank may determine and the Bank may adjust up or down the time you are deemed to
have spent and/or are required to spend on your duties under this Letter and/or
the salary and any Discretionary Incentive and Retention Award in respect of
such duties or take such other actions as it may consider appropriate
accordingly.

 

3              Remuneration & benefits

 

3.1           You will receive a base salary of AED 872,337 per annum payable on
a monthly basis.

 

1

--------------------------------------------------------------------------------


 

Private & Confidential

 

3.2           You will be entitled to the following benefits as per the UAE
Policy Manual (“Policy”).  Please refer to the individual policies for further
details:

 

3.2.1        Appropriate rented accommodation, as determined by the Bank, will
be provided and paid for by the Bank.

 

3.2.2        Upon termination of your employment you will receive end of service
benefits in accordance with UAE Labour Law (Federal Law No. 8 of 1980).

 

3.2.3        Reasonable assistance from the Bank’s global tax advisors in
preparing any UAE tax returns for the first two tax years of your employment
under this Letter.

 

3.2.4        Subject to completing the relevant formalities you and your family
will be covered for Medical Insurance with American Life Insuance Co. (ALICO),
U.A.E. as per the group policy agreement.

 

3.3           The Bank reserves the right to modify any of the above listed
benefits at any time at its sole discretion.  You will be advised of any changes
as and when they occur.

 

4.      Awards

 

4.1    Discretionary Incentive and Retention Award

 

You may be eligible to receive a discretionary incentive and retention award (an
‘‘award’’) in respect of your employment under this Letter. The amount of any
award, the form of any award and any vesting or other conditions attaching to
any award will be entirely at the Bank’s discretion. The terms and conditions
applicable to any such award may include all or part of the award being
delivered in the form of shares under the Capital Accumulation Program or
similar stock award program (‘‘CAP’’), subject at all times to the terms and
conditions of CAP then in effect which will include, but not be limited to,
vesting conditions and cancellation provisions. The extent of any deferrals into
CAP or similar stock award programs will be totally at the discretion of the
Bank and need not be the same as for other employees of the Bank or any
Associated Company. Any award, if granted, will be delivered on a date appointed
by the Bank (‘‘the Payment Date’’). No award will be granted if:

 

i)    you are not in employment with the Bank at the Payment Date; or

 

ii)   you have given notice of termination of employment with the Bank for any
reason on or before the Payment Date (even if such notice of resignation or
termination expires after the Payment Date); or

 

iii)  you have received notice of termination of employment from the Bank for
any reason, on or before the Payment Date, even if such notice of termination
expires after the Payment Date.

 

4.2    Capital Accumulation Program

 

The Capital Accumulation Program (CAP) is a discretionary incentive and
retention award program that provides eligible employees with deferred or
restricted shares of Citigroup Inc. common stock (CAP shares). Any award in
respect of your employment under this Letter as provided for or referred to
herein may be granted by Citigroup Inc. under the terms of CAP or other stock
award program then in effect which will include but not be limited to vesting
conditions and cancellation provisions. Generally, CAP shares are distributed as
soon as reasonably practicable after the end of the applicable vesting period,
provided the participant remains continuously employed by the Bank, Citigroup
Inc. or a participating subsidiary of Citigroup Inc. throughout the applicable
vesting period and/or upon satisfaction of other conditions specified in the
applicable award documentation. A prospectus and detailed information about the
CAP award will be made available by Citigroup Inc. in respect of any particular
award in respect of your employment under this Letter.

 

2

--------------------------------------------------------------------------------


 

Private & Confidential

 

4.3    Approval by Citigroup

 

It is agreed and understood that any award in respect of your employment under
this Letter denominated in Citigroup shares shall be awarded pursuant to a stock
incentive plan maintained by Citigroup for such purposes and that the proposed
award will be subject to the approval of the Personnel and Compensation
Committee of the Board of Directors of Citigroup Inc., or such other committee
responsible for administering the plan (the ‘‘Committee’’). Subject to the
applicable stock incentive plan, the Committee shall have discretion to adjust
the terms of awards as necessary in order to comply with tax or regulatory
requirements or as otherwise deemed necessary by the Committee.

 

4.4    Miscellaneous

 

This clause is not a promise or guarantee of employment with the Bank or any
Associated Company for any definite period of time. This clause is not intended
to create or constitute a fixed term contract of employment and does not affect
the Bank’s right to terminate your employment at any time.

 

This clause 4 should not be construed as a guarantee that any bonus, incentive,
stock or retention awards will be paid to you in connection with your employment
with the Bank.

 

It is agreed and understood that if awards (whether CAP, equity, stock option or
any other) are granted for several successive years in respect of your
employment with the Bank, this shall not be construed as constituting or
creating an obligation upon the Bank or any Associated Company to provide
similar or other awards in future years.

 

5       Leave

 

5.1    You shall be entitled to 12.5 working days paid leave per annum,
exclusive of public holidays, if public holidays fall within the paid leave
period.

 

5.2    In addition you shall be entitled to a paid day off on any UAE public
holiday declared for private sector companies which falls on a day on which you
would otherwise perform your duties in UAE under this Letter.

 

6       Termination

 

6.1    Either the Bank or you shall have the right to terminate the employment
provided that three months’ written notice is given to the other party.

 

6.2    The Bank may, by written notice to you, elect to pay salary in lieu of
notice in respect of all or any unworked period of notice.  The Bank also
reserves the right to place you on garden leave during your notice period.

 

6.3    During your garden leave period, you may be required by the Bank, at its
discretion to:

 

i)       perform no duties or to perform different duties for some or all of the
duration of the notice period; and/or

 

ii)      refrain from contacting any employees or consultants or actual or
potential customers or clients of the Bank or any Associated Company without the
prior written agreement of the Bank; and/or

 

iii)     not enter all or any premises of the Bank or any Associated Company;
and/or

 

iv)     return to the Bank all documents and other materials (including copies)
which are in your possession or control and which belong to or have been
entrusted to the Bank or any Associated Company.

 

3

--------------------------------------------------------------------------------


 

Private & Confidential

 

6.4           Upon the termination of your employment, you shall immediately
return to the Bank all properties, documents, and records in any form, which may
be in your possession or your control, and which relate in any way to the
property, business or affairs of the Bank, together with all copies and
duplicates.

 


7              RECORDS


 

7.1           You shall keep daily time sheets, boarding passes, expenses,
travel records, flight tickets, accommodation receipts, hotel receipts, phone
bills or such other additional records as the Bank may request from time to time
indicating the time you have spent performing your duties under this Letter each
day and you shall ensure that your diary/calendar entries, email correspondence
and notes of telephone calls and all other relevant records in connection with
the performance of your duties under this Letter are filed, retained  and
maintained together.

 


8              CONFIDENTIAL INFORMATION


 

8.1           You acknowledge that you shall have access to certain confidential
information of Citibank and of entities affiliated with the Bank.  You shall not
at any time whether during or after the term of your employment disclose,
divulge, make public, impart or make use of or use for any purpose, any
information as to the business or affairs of Citibank or its affiliates to any
person, firm, corporation, association or other entity except to authorized
representatives of Citibank and its affiliates or otherwise as directed by or
with the express written permission of Citibank or in so far as may be required
by a court of competent jurisdiction.

 


9              GOVERNING LAW AND JURISDICTION


 

9.1           Your employment shall be governed and construed in accordance with
the laws and regulations of the United Arab Emirates and both parties submit to
the jurisdiction of the Labour Committee and the UAE courts.

 

10            Tax

 

10.1         The Bank gives no warranty as to whether or to what extent income
tax or social security contributions or any other payroll taxes are lawfully
payable in respect of the salary and/or benefits including any incentives or
awards provided to you under this Letter or in connection with your employment
under this Letter and to the extent permitted by law you will be solely
responsible for any such tax and/or social security contributions which arise
for payment.  Further you indemnify the Bank and any Associated Company in
respect of any assessments determination or demands levied or made by any
authority in respect of such tax and/or social security liability and any
interest charges or penalties arising in respect of it together with any costs
and expenses incurred by the Bank or any Associated Company in dealing with any
assessment.

 


11            MISCELLANEOUS


 

11.1         You may, in the course of your employment with the Bank, be
required to register with, gain authorisation from or further satisfy the
requirements of one or more relevant regulatory organisation in order to be
allowed to continue conducting business for the Bank or any of its Associated
Companies.  Your continued employment in the UAE will be dependent on or
obtaining and maintaining such authorisation or registration.

 

11.2         You will be reimbursed for expenses incurred in connection with the
necessary performance of your duties under this Letter in accordance with the
Bank’s expense policies and procedures from time to time. You should only
reclaim expenses wholly or partly incurred in the necessary perfomance of your
duties in respect of this Letter in accordance with the Company’s expense
policies and procedures.

 

4

--------------------------------------------------------------------------------


 

Private & Confidential

 

11.3         You hereby consent to the deduction of any sums owing by you to the
Bank or any Associated Company (including without limitation any sums under
clause 10 above) at any time from your salary or any other payment or payments
due from the Bank.  You hereby also agree to make immediate payment of any sums
owed by you to the Bank or any Associated Company upon demand.

 

11.4         The Bank will keep the arrangements set out in this Letter under
periodic review and reserves the right to amend this Letter or terminate these
arrangements after discussion with you. You will be notified in writing of any
changes.

 

11.5         This Letter together with the Policy, which is an integral part
thereof, sets out the terms of your employment.   If the terms and conditions of
the above offer are acceptable to you, please sign and return the duplicate copy
of this Letter to us.

 

Notwithstanding anything in this Letter to the contrary, to the extent that any
payment or award granted under this Letter or under any Bank or Associated
Company compensation plan or program (a “Citi Plan”) is or becomes subject to
Section 111 of the Emergency Economic Stabilization Act of 2008, as amended, and
any regulations, determinations or interpretations that may from time to time be
promulgated thereunder (“EESA”), then any such payment or award of any kind must
comply with EESA, and that this Letter and any Citi Plan in which you
participate shall be interpreted or reformed to so comply.  If the making of any
payment or award pursuant to this Letter or any Citi Plan would violate EESA, or
if the making of such payment or award may in the judgment of the Bank or any
Associated Company limit or adversely impact the ability of the Bank or
Associated Company to participate in, or the terms of their participation in,
the Troubled Asset Relief Program, the Capital Purchase Program, or to qualify
for any other relief under EESA, you shall be deemed to have waived your right
to such payment or award.  Any incentive award described in this Letter may be
subject to forfeiture or repayment if the award is based on performance metrics
that are materially inaccurate.  Further, the terms of this Letter are subject
to any applicable conditions, limitations, or restrictions that may be imposed
by any governmental or regulatory authority.

 

11.6         “Associated Company” means a company which is from time to time a
subsidiary or a holding company of the Bank or a subsidiary (other than the
Bank) of a holding company of the Bank

 

 

Signature

 

 

 

Signed on behalf of Citibank N.A., U.A.E.

 

 

 

/s/ Abdulla Edham

 

 

 

Abdulla Edham

 

Managing Director - Human Resources

 

 

 

Date March 22, 2010

 

 

 

In (LOCATION) Dubai

 

 

5

--------------------------------------------------------------------------------


 

Private & Confidential

 

Appendix A

 

ACCEPTANCE:

 

I, hereby, accept the terms set out above and in the Policy Manual, which I have
read and understood.

 

Signed:

/s/ Alberto Verme

 

 

 

Name:Alberto Verme

 

 

Date: March 31, 2010

 

In (LOCATION) London

 

6

--------------------------------------------------------------------------------
